lfthe defendant uttered' the language charged in the complaint, it was most atrocious, if untrue. On the trial, she expressly conceded on the record that there was no justification for the use of the language, if it had been used. The question of its use was plainly for the jury. The trial court set aside the verdict conditionally, on the ground that it was excessive, and, so far as it had power, reduced the damages to fifty dollars, The jury found that the language had been used by the defendant. We think that a verdict in the sum of four hundred dollars as damages for a slander imputing unchastity and common prostitution to a married woman, in the presence of her husband, cannot be considered as excessive, and that, in any event, the amount of damages, conditionally fixed by the trial court at fifty dollars cannot be sustained by this court. The order granting a new trial is reversed, with costs, and the verdict unanimously reinstated. Present — Jenks, P. J., Thomas, Carr, Rich and Putnam, JJ.